Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
22, 2021.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00280-CV



                        IN RE DAVID STONE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-53457

                         MEMORANDUM OPINION

      On May 21, 2021, relator David Stone filed a petition for writ of mandamus
in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In
the petition, relator asks this Court to compel the Honorable Brittanye Morris,
presiding judge of the 333rd District Court of Harris County, to “vacate its [sic]
Order of May 6, 2021 and grant the abatement required by section 73.062 of the
Texas Civil Practice and Remedies Code . . . .”
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.




                                          2